Name: Commission Regulation (EEC) No 2022/82 of 23 July 1982 re-establishing the levying of customs duties on handkerchiefs, products of category 89 (code 0890), originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7. 82 Official Journal of the European Communities No L 216/35 COMMISSION REGULATION (EEC) No 2022/82 of 23 July 1982 re-establishing the levying of customs duties on handkerchiefs, products of category 89 (code 0890), originating in Hong Kong, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply Whereas, in respect of handkerchiefs, products of cate ­ gory 89 , the ceiling should be 60 1 80 pieces ; whereas on 10 July 1982 the amounts of imports into the Community of the products in question originating in Hong Kong, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3602/81 , which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Hong Kong, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3602/81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion, originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; HAS ADOPTED THIS REGULATION : Article 1 As from 27 July 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3602/81 , shall be re-established in respect of the following products, imported into the Community and originating in Hong Kong : Code Category CCT heading No NIMEXE code 1982 Description 0 ) (2) (3) (4) 0890 89 61.05 A 61.05-20 Handkerchiefs : A. Of woven cotton fabric of a value of more than, 15 ECU/kg net weight Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 365, 21 . 12 . 1981 , p . 90 .